The relief described hereinbelow is SO ORDERED.

Signed December 19, 2018.


                                                           __________________________________
                                                                        Ronald B. King
                                                             Chief United States Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                              §
 In re:                                                       §       Chapter 11
                                                              §
 ALL AMERICAN OIL & GAS                                       §       Case No. 18-52693-rbk
 INCORPORATED, et al.,1                                       §
                                                              §       Jointly Administered Under
                         Debtors.                             §       Case No. 18-52693-rbk
                                                              §       Re: Docket No. 58

           SECOND INTERIM ORDER PURSUANT TO SECTIONS 105, 361, 362, 363,
               507 AND 552 OF THE BANKRUPTCY CODE (I) AUTHORIZING
              THE USE OF CASH COLLATERAL AND GRANTING ADEQUATE
          PROTECTION, (II) SCHEDULING A FURTHER HEARING PURSUANT TO
            BANKRUPTCY RULE 4001, AND (III) GRANTING RELATED RELIEF




 1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
     identification number are: All American Oil & Gas Incorporated (5894); Kern River Holdings Inc. (0508); and
     Western Power & Steam, Inc. (2088). The location of the Debtors’ service address is: 9601 McAllister
     Freeway, Suite 221, San Antonio, Texas 78216.
                                                       1
 4826-6496-4995.1
 12/19/2018 9:05 AM
         Upon the motion, dated November 12, 2018 [Docket No. 22], and supplement thereto,

dated December 6, 2018 [Docket No. 116] (collectively, the “Motion”), 2 of the debtors and

debtors in possession (collectively, the “Debtors”) in the above-captioned cases (these “Chapter

11 Cases”), for interim and final orders pursuant to sections 105, 361, 362, 363, 507 and 552 of

Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) and Rules

2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

seeking authorization to:

         (a)         use the Cash Collateral (as defined below) of, and to provide adequate protection

to, the (i) First Lien Agents and First Lien Lenders (each as defined below) under that certain

Amended and Restated Credit Agreement dated as of September 30, 2016, by and among Kern

River Holdings Inc. (“KRH”), as Borrower, All American Oil & Gas Incorporated (“AAOG”)

and Western Power & Steam, Inc. (“WPS”), as Guarantors (pursuant to that certain Amended

and Restated Guaranty, dated as of September 30, 2016, in favor of the First Lien Agent (as

defined below) (the “First Lien Guaranty”)), the Lenders party thereto from time to time (the

“First Lien Lenders”); and Kern Cal Oil 7, LLC, as successor Administrative Agent (in such

capacity, the “First Lien Administrative Agent”) (as amended, modified or supplemented and in

effect from time to time, the “First Lien Credit Agreement”), and all of the security, pledge,

control, and collateral agreements and documents executed in connection with the First Lien

Credit Agreement (the “First Lien Security Documents”, and together with the First Lien Credit

Agreement, First Lien Guaranty, the First Lien Hedging Contracts, the First Lien Treasury

Management Agreements, and all other Loan Documents (as defined in the First Lien Credit

Agreement), the “First Lien Loan Documents”) in favor of Kern Cal Oil 7, LLC, as successor


2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or
    the 2015 Intercreditor Agreement (as defined below).
                                                      2
4826-6496-4995.1
12/19/2018 9:05 AM
Collateral Agent (in such capacity, the “First Lien Collateral Agent”, and together with the First

Lien Administrative Agent, the “First Lien Agent”, and together with the First Lien Lenders,

First Lien Hedging Counterparties, and First Lien Treasury Counterparties, the "First Lien

Secured Parties"); and (ii) Second Lien Agent and Second Lien Lenders (each as defined below)

under that certain Second Lien Credit Agreement, dated as of August 31, 2015, by and among

KRH, as Borrower; AAOG and WPS, as Guarantors (pursuant to that certain Guaranty dated as

of August 31, 2015, in favor of the Second Lien Agent (the “Second Lien Guaranty”)), the

Lenders party thereto from time to time (the “Second Lien Lenders”), and Kern Cal Oil 7, LLC,

as successor Administrative Agent (in such capacity, the “Second Lien Administrative Agent”)

(as amended, modified or supplemented and in effect from time to time, the “Second Lien

Credit Agreement”), and all of the security, pledge, control, and collateral agreements and

documents executed in connection with the Second Lien Credit Agreement (collectively, the

“Second Lien Security Documents”; together with the Second Lien Credit Agreement, the

Second Lien Guaranty, and all other Loan Documents (as defined in the Second Lien Credit

Agreement), the “Second Lien Loan Documents”; and collectively with the First Lien Loan

Documents, the “Pre-Petition Loan Documents”) in favor of Kern Cal Oil 7, LLC, as successor

Collateral Agent (in such capacity, the “Second Lien Collateral Agent”; together with the

Second Lien Administrative Agent, the “Second Lien Agent”; and collectively with the First

Lien Agent, the “Pre-Petition Agents”; the Second Lien Agent and Second Lien Lenders,

collectively, the "Second Lien Secured Parties"), on account of any diminution in the value of

the First Lien Secured Parties' and Second Lien Secured Parties' interests in the Pre-Petition

Collateral (as defined below) resulting from the (x) use of Cash Collateral and (y) the

imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code;


                                                3
4826-6496-4995.1
12/19/2018 9:05 AM
         (b)         seeking entry of this second interim order (this “Second Interim Order”)

following the December 13, 2018 hearing (the “Second Hearing”) on the Motion pursuant to

Bankruptcy Rule 4001;

         (c)         requesting that a Further Hearing be scheduled on or before January 7, 2019 (the

“Further Hearing”); and

         (d)         requesting that notice procedures in respect of the Further Hearing be established

by this Court to consider entry of a final order authorizing, among other things, the use of Cash

Collateral and grant of adequate protection on a final basis.

         The first interim hearing on the Motion having been held by this Court on November 14,

2018, and the Court having entered an order authorizing the Debtors’ use of Cash Collateral on

an interim basis on the terms set forth therein on November 15, 2018 [Docket No. 58] (the

“First Interim Order”); and the Second Hearing having been held by this Court on December 13,

2018; and upon the record made by the Debtors at the Second Hearing, and the Pre-Petition

Agents having consented to entry of this Second Interim Order; and it appearing that the interim

relief requested in the Motion to be granted pursuant to this Second Interim Order is in the best

interests of the Debtors, their estates and creditors; and after due deliberation and consideration

and sufficient cause appearing therefor,

         IT IS HEREBY FOUND AND DETERMINED THAT:

         A.          Petition Date. On November 12, 2018 (the “Petition Date”), the Debtors filed

voluntary petitions for relief with this Court under Chapter 11 of the Bankruptcy Code thus

commencing these Chapter 11 Cases. The Debtors are continuing in possession of their

property, and operating and managing their businesses, as debtors in possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.


                                                     4
4826-6496-4995.1
12/19/2018 9:05 AM
         B.          Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases

and the Motion pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion

constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.          Notice. Service of the Motion and the relief requested therein commenced on

December 6, 2018 by the Debtors, whether by telecopy, email, overnight courier or hand

delivery, on the Master Service List, which constitutes due and sufficient notice thereof and

complies with Bankruptcy Rules 2002 and 4001(b)(2).

         D.          First Lien Loan Facility. (i) As of the Petition Date, there was $80,100,000 in

principal, and (ii) as of the Petition Date, there was $1,491,617.75 in accrued and unpaid

interest (at the non-default rate), outstanding under the First Lien Loan Documents, plus

accrued and unpaid fees and expenses as provided in the First Lien Loan Documents (the

foregoing, together with all other Secured Obligations under, and as defined in the First Lien

Credit Agreement, the “First Lien Obligations”). Under the First Lien Loan Documents, as

security for the First Lien Obligations, the First Lien Collateral Agent, for the benefit of the

First Lien Secured Parties, asserts first-priority liens on and security interests in (the “Pre-

Petition First Liens”) substantially all of the Debtors’ respective assets (collectively, the “Pre-

Petition Collateral”).

         E.          Second Lien Loan Facility. (i) As of the Petition Date, there was $50,000,000

in principal and (ii) as of the Petition Date, there was $10,956,242.02 in accrued PIK interest

and $1,442,568.46 in unpaid interest (each at the non-default rate), outstanding under the

Second Lien Loan Documents, plus accrued and unpaid fees and expenses as provided in the

Second Lien Loan Documents (the foregoing, together with all other Secured Obligations under,


                                                    5
4826-6496-4995.1
12/19/2018 9:05 AM
and as defined in the Second Lien Credit Agreement, the “Second Lien Obligations”, and

together with the First Lien Obligations, the “Pre-Petition Obligations”). Under the Second Lien

Loan Documents, as security for the Second Lien Obligations, the Second Lien Collateral

Agent, for the benefit of the Second Lien Secured Parties, asserts second-priority liens on and

security interests in substantially all of the Pre-Petition Collateral (the “Pre-Petition Second

Liens”, and together with the Pre-Petition First Liens, the “Pre-Petition Liens”).

         F.          Intercreditor Agreement. The First Lien Collateral Agent, Second Lien

Collateral Agent, and KRH entered into the Intercreditor Agreement, dated as of August 31,

2015 (the “2015 Intercreditor Agreement”). The 2015 Intercreditor Agreement governs the

respective rights and priorities of the First Lien Secured Parties and Second Lien Secured

Parties thereunder.

         G.          Hedge Intercreditor Agreement. BP Energy Company, Shell Trading Risk

Management, LLC, and KRH, as Swap Counterparties, KRH, as Borrower, and the First Lien

Agent entered into the Intercreditor Agreement, dated as of October 6, 2014 (the “2014

Intercreditor Agreement”, and together with the 2015 Intercreditor Agreement, the

“Intercreditor Agreements”). The 2014 Intercreditor Agreement governs the respective rights

and priorities of the First Lien Secured Parties and First Lien Hedging Counterparties

thereunder.

         H.          Cash Collateral. The First Lien Secured Parties and Second Lien Secured

Parties assert that all of the Debtors’ cash constitutes Cash Collateral (as defined below) or

proceeds of the Pre-Petition Collateral and, therefore, is Cash Collateral of the First Lien

Secured Parties and Second Lien Secured Parties. For purposes of this Second Interim Order,

the term “Cash Collateral” shall be deemed to include, without limitation, (a) all “Cash


                                                 6
4826-6496-4995.1
12/19/2018 9:05 AM
Collateral” as defined under section 363 of the Bankruptcy Code, (b) all of the Debtors’ cash,

and (c) all deposits subject to setoff and cash arising from the collection or other conversion to

cash of property of the Debtors in which the First Lien Secured Parties or Second Lien Secured

Parties assert security interests, liens or mortgages, regardless of (i) whether such security

interests, liens, or mortgages existed as of the Petition Date or arose thereafter pursuant to this

Second Interim Order, and (ii) whether the property converted to cash existed as of the Petition

Date or arose thereafter (collectively, “Cash Collateral”).

         I.          Need to Use Cash Collateral. An immediate and critical need exists for the

Debtors to use the Cash Collateral, consistent with the Second Budget (as defined below), for

working capital purposes, other general corporate purposes of the Debtors, and the satisfaction

of costs and expenses of administering these Chapter 11 Cases. The Debtors’ ability to pay

employees, maintain business relationships with their vendors, suppliers and customers, and

otherwise finance their operations, is essential to the Debtors’ continued viability and success of

their Chapter 11 Cases.

         J.          Relief Essential; Best Interest. The Debtors have requested immediate entry of

this Second Interim Order pursuant to Bankruptcy Rule 4001(b)(2). The First Lien Secured

Parties and Second Lien Secured Parties have consented to the adequate protection provided

herein solely for purposes of this Second Interim Order.            This Court concludes that the

authorization granted herein to the Debtors for use of Cash Collateral is necessary to avoid

immediate and irreparable harm to the Debtors and their estates and entry of this Second Interim

Order is in the best interest of the Debtors’ estates and creditors as its implementation will,

among other things, allow for the continued operation of the Debtors’ existing businesses.




                                                    7
4826-6496-4995.1
12/19/2018 9:05 AM
         Based upon the foregoing findings and conclusions, and upon the record made before

this Court by the Debtors at the Second Hearing, and good and sufficient cause appearing

therefor,

         IT IS HEREBY ORDERED THAT:

         1.          Motion Granted. The Motion is granted, subject to the terms and conditions set

forth in this Second Interim Order. This Second Interim Order shall constitute findings of fact

and conclusions of law, and shall become effective immediately upon its entry by this Court.

         2.          Authorization to Use Cash Collateral. The Debtors are authorized to use Cash

Collateral on the terms and conditions set forth in this Second Interim Order from the date herof

through the earliest to occur of (i) the date of entry of a further interim or final order authorizing

the Debtors’ continued use of Cash Collateral (a “Further Order”), (ii) January 7, 2019, (iii) the

occurrence of an Adequate Protection Payment Default (in accordance with paragraph 5(c)

below, but subject to reinstatement in accordance with the terms of paragraph 5(c)), and (iv) the

occurrence of the Termination Date (as defined below) (such period, the “Second Interim

Period”), in the amounts set forth in the budget attached hereto as Exhibit 1 (the “Second

Budget”).

         3.          Budget.

                     a.     As used in this Second Interim Order, “Budget Test Period” means each

                            week, commencing the week of December 10, 2018, during which the

                            Debtors’ compliance with the Second Budget shall be tested in

                            accordance with this Second Interim Order. Compliance with the Second

                            Budget shall be tested on a cumulative basis. During each Budget Test

                            Period, the Debtors will not permit (i)(A) the actual aggregate amount of


                                                    8
4826-6496-4995.1
12/19/2018 9:05 AM
                     Net Receipts (as set forth on the Second Budget) collected to be less than

                     90% of the aggregate budgeted amount for such Budget Test Period, the

                     “Net Receipt Permitted Deviation”); provided, however, that the First

                     Lien Agent may authorize the Debtor in writing to exceed the Net

                     Receipt Permitted Deviation for any Budget Test Period; or (ii)(A) the

                     actual aggregate amount of Total Disbursements (as set forth on the

                     Second Budget) to be more than 110% of the aggregate budgeted amount

                     of Total Disbursements for such Budget Test Period, or (B) in the case of

                     each line item comprising Total Disbursements, the actual amount of

                     such expenditures to be more than 115% of the budgeted amount for such

                     line item during such Budget Test Period (the deviations permitted by

                     (ii)(A) and (B), together, the “Disbursements Permitted Deviation”, and

                     together with the Net Receipt Permitted Deviation, “Permitted

                     Deviations”); provided, however, that the First Lien Agent may authorize

                     the Debtors in writing to exceed the Disbursements Permitted Deviation

                     for any Budget Test Period. Beginning on Monday, December 17, 2018,

                     and on each Monday thereafter, the Debtors shall deliver a budget

                     compliance certificate to the First Lien Agent comparing the actual and

                     budgeted receipts and disbursements for each line item contained in the

                     Interim Budget for the Budget Test Period ending on the immediately

                     preceding Friday, together with a reasonably detailed written explanation

                     of all deviations from the budgeted amounts. Any failure by the Debtors

                     to comply with their obligations under this Paragraph 3(a) (taking into


                                              9
4826-6496-4995.1
12/19/2018 9:05 AM
                           account Permitted Deviations) shall constitute a “Budget Default” for

                           purposes of this Second Interim Order.

                     b.    Except as expressly set forth herein, nothing in the Second Budget or this

                           Second Interim Order shall be deemed or construed as (i) a finding or

                           admission as to the validity of any claim relating to a budgeted amount,

                           (ii) an agreement or promise by the Debtors or any party in interest to pay

                           any such budgeted claim, or (iii) a waiver of the rights of the Debtors or

                           any party in interest to contest any such claim. The Second Budget may

                           be amended or modified in writing from time to time with the prior

                           written consent of the First Lien Agent or upon entry of an order of this

                           Court authorizing the same.

         4.          Cash Management. The cash management systems required by the Pre-Petition

Loan Documents shall remain in place during the Chapter 11 Cases in accordance with any

orders entered by the Court in these Chapter 11 Cases with respect to such systems.

         5.          Adequate Protection. Subject to the terms and conditions set forth in this

Second Interim Order, the First Lien Collateral Agent, for the benefit of the First Lien Secured

Parties, and Second Lien Collateral Agent, for the benefit of the Second Lien Secured Parties,

are granted the following adequate protection, only to the extent of any diminution in the value

of the First Lien Secured Parties’ and Second Lien Secured Parties’ interests in the Pre-Petition

Collateral, including, without limitation, Cash Collateral, from the Petition Date resulting from

(a) the use of Cash Collateral and (b) the imposition of the automatic stay pursuant to section

362 of the Bankruptcy Code:




                                                   10
4826-6496-4995.1
12/19/2018 9:05 AM
                     a.   Replacement Liens. The First Lien Collateral Agent, for the benefit of the

                          First Lien Secured Parties, and the Second Lien Collateral Agent, for the

                          benefit of the Second Lien Secured Parties, were granted under the First

                          Interim Order and are hereby granted (effective upon the date of entry of

                          the First Interim Order, without the necessity of the Debtors or the First

                          Lien Collateral Agent or Second Lien Collateral Agent to execute

                          mortgages, deeds of trust, security agreements, pledge agreements,

                          control agreements, financing statements or otherwise), valid and

                          perfected, security interests in, and liens upon all present and after-

                          acquired property of the Debtors of any nature whatsoever, including,

                          without limitation, all cash contained in any account maintained or

                          controlled by the Debtors, the proceeds of all causes of action, excluding

                          all claims or causes of action, or proceeds thereof, pursuant to sections

                          502(d), 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the

                          Bankruptcy Code or applicable non-bankruptcy law, whether pursuant to

                          applicable federal, state or local law, only to the extent of the priority,

                          enforceability, unavoidability and validity applicable to the First Lien

                          Secured Parties’ security interests and liens in the Pre-Petition Collateral

                          and the Second Lien Secured Parties’ security interests and liens in the

                          Pre-Petition Collateral as of the Petition Date (collectively, the

                          “Replacement Liens”); provided, however, that the Replacement Liens

                          granted to the Second Lien Collateral, for the benefit of the Second Lien

                          Secured Parties, shall be junior and subordinate in all respects to the Pre-


                                                   11
4826-6496-4995.1
12/19/2018 9:05 AM
                          Petition First Liens and the Replacement Liens granted to the First Lien

                          Collateral Agent, for the benefit of the First Lien Secured Parties, in

                          accordance with the provisions of the Intercreditor Agreements; and

                          provided further, that the Replacement Liens shall be subject and

                          subordinate to any valid, perfected and enforceable pre-Petition Date

                          liens that had priority over the liens of the First Lien Secured Parties and

                          Second Lien Secured Parties to the extent expressly permitted under the

                          First Lien Loan Documents and Second Lien Loan Documents,

                          respectively, or pursuant to applicable law (the “Permitted Prior Liens”);

                     b.   Superpriority Claims. The First Lien Secured Parties and Second Lien

                          Secured Parties were granted under the First Interim Order and are

                          hereby granted allowed superpriority claims pursuant to section 507(b)

                          Bankruptcy Code (the “Superpriority Claims”), with priority in payment

                          over any and all administrative expenses of the kinds specified or ordered

                          pursuant to any provision of the Bankruptcy Code other than the

                          Adequate Protection Payment Claim (as defined below), including, but

                          not limited to, sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b),

                          1113 and 1114 of the Bankruptcy Code and shall at all times be senior to

                          the rights of the Debtors, and any successor trustee or any creditor, in the

                          Chapter 11 Cases or any subsequent cases or proceedings under the

                          Bankruptcy Code, including, but not limited to, under chapter 7 of the

                          Bankruptcy Code; provided, however, that the Superpriority Claims

                          granted to the Second Lien Secured Parties shall be junior and


                                                   12
4826-6496-4995.1
12/19/2018 9:05 AM
                          subordinate in all respects to the Superpriority Claims granted to the First

                          Lien Secured Parties, in accordance with the provisions of the

                          Intercreditor Agreements; and provided further, that the Superpriority

                          Claims shall be subject and subordinate to any Permitted Prior Liens and

                          shall only be granted to the extent of the priority, enforceability,

                          unavoidability and validity applicable to the First Lien Secured Parties’

                          security interests and liens in the Pre-Petition Collateral and the Second

                          Lien Secured Parties’ security interests and liens in the Pre-Petition

                          Collateral as of the Petition Date. No cost or expense of administration

                          under sections 105, 503(b) and 507(b) of the Bankruptcy Code shall be

                          senior to, or pari passu with, the Superpriority Claims of the First Lien

                          Secured Parties or Second Lien Secured Parties;

                     c.   Adequate Protection Payments. As further adequate protection during

                          the Second Interim Period, the Debtors shall pay the Pre-Petition Agent

                          $1,894,716 in cash no later than December 21, 2018 (the “Adequate

                          Protection Payment”).     The Pre-Petition Agent is hereby granted a

                          superpriority administrative expense claim in respect of the Debtors’

                          obligations to make such payment (the “Adequate Protection Payment

                          Claim”). The Adequate Protection Payment Claim shall have priority in

                          payment over any and all administrative expenses of the kinds specified

                          or ordered pursuant to any provision of the Bankruptcy Code, including,

                          but not limited to, sections 105, 326, 328, 330, 331, 503(b), 507(a),

                          507(b), 1113 and 1114 of the Bankruptcy Code and shall at all times be


                                                   13
4826-6496-4995.1
12/19/2018 9:05 AM
                          senior to the rights of the Debtors, and any successor trustee or any

                          creditor, in the Chapter 11 Cases or any subsequent cases or proceedings

                          under the Bankruptcy Code, including, but not limited to, under chapter 7

                          of the Bankruptcy Code. To the extent the Adequate Protection Payment

                          is not timely made in accordance with the foregoing, an “Adequate

                          Protection Payment Default” shall be deemed to have occurred, and as a

                          result of such Adequate Protection Payment Default: (a) the Debtors’

                          authority to use Cash Collateral shall terminate immediately and

                          automatically, without the need for any further action by any party,

                          notwithstanding anything to the contrary in this Second Interim Order;

                          and (b) the Debtors shall not be permitted to make any payments to any

                          party (or seek authority from the Court to make any such payments)

                          unless and until such Adequate Protection Payment Default is cured in

                          accordance with the following sentence.       The Debtors may cure the

                          Adequate Protection Payment Default by making the Adequate Protection

                          Payment, at which time the Debtors’ authority to use Cash Collateral

                          shall be reinstated.

                     d.   Maintenance of Going Concern Value. The First Lien Secured Parties and

                          Second Lien Secured Parties are also deemed to be adequately protected

                          by the Debtors’ use of Cash Collateral to continue to operate their

                          businesses, and exploit their assets securing the First Lien Obligations and

                          Second Lien Obligations, in the ordinary course.




                                                   14
4826-6496-4995.1
12/19/2018 9:05 AM
                     e.   Reporting. The Debtors shall deliver to the First Lien Secured Parties

                          and Second Lien Secured Parties: (a) all financial and other reporting and

                          information required by the terms of the First Lien Loan Documents and

                          Second Lien Loan Documents, in accordance with the terms thereof (and,

                          upon the request of the First Lien Secured Parties or Second Lien Secured

                          Parties, the Debtors shall promptly deliver or re-deliver any such

                          reporting and/or information that was required to be delivered under the

                          First Lien Loan Documents or Second Lien Loan Documents prior to the

                          Petition Date); and (b) beginning on November 19, 2018 and on each

                          Monday thereafter, a Microsoft Excel spreadsheet setting forth all cash

                          receipts and cash disbursements by each of the Debtors during the seven-

                          day period ending on the immediately preceding Friday;

                     f.   Additional Adequate Protection. Lastly, notwithstanding any provision of

                          this Second Interim Order to the contrary, the First Lien Secured Parties

                          and Second Lien Secured Parties will have the right during the Second

                          Interim Period to seek additional adequate protection, provided, that any

                          additional adequate protection provided to the Second Lien Lenders must

                          also be provided to the First Lien Lenders on a senior priority basis in

                          accordance with the provisions of the Intercreditor Agreements, and the

                          Debtors and the Official Committee of Unsecured Creditors (the

                          “Committee”) will have the right to object to any such requests for

                          additional adequate protection.




                                                  15
4826-6496-4995.1
12/19/2018 9:05 AM
         6.          Hedging Obligations. Subject to the terms and conditions set forth in this

Second Interim Order, the Debtors are hereby permitted to use Cash Collateral in the amounts

set forth in the Initial Budget to continue performing their obligations to the First Lien Hedging

Counterparties under the First Lien Hedging Contracts in the ordinary course of business,

consistent at all times with the terms of the First Lien Hedging Contracts and subject to the

2015 Intercreditor Agreement.

         7.          Termination. Anything in this Second Interim Order to the contrary

notwithstanding, the Debtors shall be prohibited from using Cash Collateral (a) immediately

upon the occurrence of an Adequate Protection Payment Default, in accordance with paragraph

5(c) above (provided, that the Debtors’ authority to use Cash Collateral shall automatically be

reinstated when such Adequate Protection Payment Default is cured in accordance with

paragraph 5(c)), and/or (b) two (2) business days after the provision of written notice from the

First Lien Agent to counsel to the Debtors, the U.S. Trustee and counsel to the Committee that

an Event of Default (as defined below) has occurred and is continuing (the date such written

notice is actually received by the above notice parties, the “Termination Date”) unless such

Event of Default is cured prior to the Termination Date or an order of the Court is entered to the

contrary. For purposes of this Second Interim Order, an “Event of Default” shall occur: (a) upon

the appointment of a chapter 11 trustee, (b) if the Chapter 11 Cases are converted to cases under

chapter 7, (c) upon the occurrence of a Budget Default or any other violation of the terms of this

Order, or (d) upon any failure to satisfy a Sale/Refinancing Preparation Milestone (as defined

below).

         8.          Limited Modification of Automatic Stay. The Debtors are authorized and

directed to perform all acts that are deemed reasonably necessary by the First Lien Secured


                                                  16
4826-6496-4995.1
12/19/2018 9:05 AM
Parties and Second Lien Secured Parties to effectuate the terms and conditions of this Second

Interim Order. The stay of section 362 of the Bankruptcy Code is hereby modified solely to

permit the Debtors, First Lien Secured Parties and Second Lien Secured Parties to accomplish

the transactions contemplated by this Second Interim Order.

         9.          Replacement Liens Senior to Other Liens. Subject in all respects to Paragraph

5 above and the Intercreditor Agreements, the Replacement Liens granted pursuant to this

Second Interim Order shall be prior and senior to all liens and encumbrances of (a) all other

secured creditors (other than the First Lien Secured Parties and Second Lien Secured Parties) in

and to such property granted, or arising, subsequent to the date of this Second Interim Order

(including, without limitation, liens and security interests, if any, granted in favor of any

federal, state, municipal or other governmental unit, commission, board or court for any liability

of the Debtors other than taxes), (b) any intercompany claim of any Debtor or subsidiary or

affiliate of any Debtor, and (c) any security interest or lien that is avoided or otherwise

preserved for the benefit of any Debtor’s estate pursuant to section 551 of the Bankruptcy Code;

provided, however, that the Replacement Liens shall be subordinate to the Permitted Prior

Liens. The Replacement Liens granted pursuant to this Second Interim Order shall constitute

valid and duly perfected security interests and liens, and none of the First Lien Secured Parties

or Second Lien Secured Parties shall be required to file or serve financing statements, notices of

lien or similar instruments which otherwise may be required under federal, state or local law in

any jurisdiction, or take any action, including taking possession, to validate and perfect such

security interests and liens; and the failure by the Debtors to execute any documentation relating

to the Replacement Liens shall in no way affect the validity, perfection or priority of such

Replacement Liens. Nothing in this Second Interim Order shall, or be deemed to, affect or


                                                   17
4826-6496-4995.1
12/19/2018 9:05 AM
modify the Intercreditor Agreements or the respective rights and priorities of the First Lien

Secured Parties and Second Lien Secured Parties thereunder.

         10.         Sale/Refinancing Preparation.

                     a.    Immediately upon entry of this Second Interim Order, the Debtors have

agreed to and shall take such steps as reasonably necessary to begin preparing for: (a) a sale

process for substantially all of their assets that is designed to commence no later than January

15, 2019 and conclude no later than March 15, 2019 (such process, the “Sale Process”); and (b)

a process for soliciting offers to refinance all (but not less than all) of the Pre-Petition

Obligations (including, without limitation and for the avoidance of doubt, any fees and expenses

payable to the First Lien Secured Parties and/or Second Lien Secured Parties under the Pre-

Petition Loan Documents) that is designed to commence no later than January 15, 2019 and

conclude no later than March 15, 2019 (such process, the “Refinancing Process”). The Debtors

have not committed to initiate either a Sale Process or Refinancing Process, nor has the Court

ordered that the Debtors do so, but the Debtors and the Pre-Petition Agents have agreed to

negotiate concerning these issues at the Mediation (as defined below), and to have the Debtors

prepared to initiate such a process promptly, on or before January 15, 2019.

                     b.    The Debtors and the Pre-Petition Agent agree, for purposes of the Sale

Process, that the Pre-Petition Agent, on behalf of the First Lien Secured Parties and/or Second

Lien Secured Parties, shall have the right to credit bid the relevant Pre-Petition Obligations in

connection with such Sale Process; provided, however, that the Court shall reserve the right (x)

to determine whether any such credit bid is subject to any or all of the claims of holders of

unsecured claims (including trade claims) against any of the Debtors that are allowed, after

notice and a hearing (and an opportunity for the Pre-Petition Agent to object to any such claims


                                                  18
4826-6496-4995.1
12/19/2018 9:05 AM
to be allowed); and (y) to the extent the credit bid is subject to any such claims described in the

foregoing clause (x), fashion a remedy concerning preservation of such claims and the right of

the holders of such claims to recover on such claims; and provided, further, that the Pre-Petition

Agent reserves the right to object to allowance of such claims and such objections are hereby

preserved. Nothing herein shall release or otherwise affect the rights of the Debtors to assert

claims or causes of action against the Pre-Petition Agent and the ability of the Court to fashion a

remedy concerning preservation of any such potential claims or causes of action that are

unresolved as part of the Sale Process or Refinancing Process.

                     c.     In connection with the Sale Process and Refinancing Process, the Debtors

shall take the following actions by the following dates (each, a “Sale/Refinancing Preparation

Milestone”):

                     (i)    No later than January 4, 2019, the Debtors shall have (a) prepared and
                            delivered to the Pre-Petition Agent (i) a proposed timeline for the Sale
                            Process and Refinancing Process; (ii) proposed bid procedures for the
                            Sale Process; (iii) drafts of a form non-disclosure agreement and teaser
                            (the “Initial Marketing Documents”) and (iv) and an outline of a
                            confidential information memorandum to be provided to potential
                            participants (the “CIM”, together with the Initial Marketing Documents,
                            the “Marketing Documents”); and (b) provided to the Pre-Petition Agent
                            a proposed table of contents for the Data Room (as defined below).
                            Additionally, no later than January 4, 2018, the Debtors shall have
                            provided PJT Partners (“PJT”) with a proposed list of potential bidders in
                            the Sale Process and financing providers in the Refinancing Process (such
                            potential bidders and financing providers, “Potential Participants”),
                            which list shall be provided to PJT on a professional eyes only basis.
                            Finally, by no later than January 4, 2019, the Debtors shall have prepared
                            and presented to PJT a working draft of a CIM, provided that the working
                            draft CIM shared on January 4, 2019 shall be shared solely with PJT.

                     (ii)   No later than January 10, 2019, the Debtors shall have (a) provided the
                            Pre-Petition Agent with access to the preliminary Data Room; (b)
                            provided the Pre-Petition Agent with a draft of a proposed CIM; and (c)
                            prepared and delivered to the Pre-Petition Agent a draft motion to
                            approve bidding procedures in connection with the Sale Process, which
                            draft motion will not include as an exhibit a form asset purchase

                                                    19
4826-6496-4995.1
12/19/2018 9:05 AM
                             agreement to be negotiated with potential participants in the Sale Process
                             (such motion, the “Bid Procedures Documents”)].

                     (iii)   No later than January 15, 2019, the Debtors shall have (a) provided final
                             forms of the Marketing Documents and Bid Procedures Documents to the
                             Pre-Petition Agent; and (b) established a data room populated with
                             sufficient information to enable potential participants to conduct
                             diligence on the Debtors, their assets and businesses in connection with
                             the Sale Process and/or Refinancing Process (the “Data Room”).

         11.         Stay, Modification, Reversal or Vacatur. Any stay, modification, reversal or

vacation of this Second Interim Order shall not affect the validity, enforceability or relative

priority of the Pre-Petition Liens (to the extent of the validity, enforceability and relative

priority of the Pre-Petition Liens as of the Petition Date) or any lien or obligation of the Debtors

to the First Lien Secured Parties or Second Lien Secured Parties incurred pursuant to this

Second Interim Order. Notwithstanding any such stay, modification, reversal or vacation, all use

of Cash Collateral and all obligations incurred by the Debtors pursuant hereto prior to the

effective date of such stay, modification, reversal or vacation, shall be governed in all respects

by the original provisions hereof, and the First Lien Secured Parties and Second Lien Secured

Parties shall be entitled to all the rights, remedies, privileges and benefits, including without

limitation, the Replacement Liens and Superpriority Claims granted hereby.

         12.         Reservation of Rights. Except with respect to the matters expressly governed by

this Second Interim Order, entry of this Second Interim Order shall be without prejudice to

(i) any and all the rights, remedies, claims, causes of action and defenses which any or all of the

Debtors, the Committee, or any other party in interest may have against the First Lien Secured

Parties and/or Second Lien Secured Parties or any third parties, and any and all rights, remedies,

claims, causes of action and defenses which the First Lien Secured Parties and/or Second Lien

Secured Parties may have against such rights, remedies, claims, causes of action and defenses of

the Debtors, the Committee, or any other party in interest, (ii) any and all rights of the
                                                     20
4826-6496-4995.1
12/19/2018 9:05 AM
Committee, or any other party in interest to challenge or dispute the amount, validity,

enforceability, priority or perfection of the First Lien Obligations or Second Lien Obligations,

the Pre-Petition Liens, the First Lien Loan Documents or the Second Lien Loan Documents, and

any defenses and counterclaims of the First Lien Secured Parties and/or Second Lien Secured

Parties in connection therewith, or (iii) any and all rights of the First Lien Secured Parties

and/or Second Lien Secured Parties to (i) withhold consent to, and object to, the Debtors’ use of

Cash Collateral after the Termination Date, for any reason, (ii) request additional adequate

protection from the Bankruptcy Court, and/or (iii) assert that default rate interest has been

and/or is accruing on the First Lien Obligations and/or Second Lien Obligations. Nothing in

this Second Interim Order overrules or affects in any way the objection filed by the Pre-Petition

Agent to the Debtors’ use of Cash Collateral [Docket No. 120] (the “KCO Objection”).

         13.         Enforceability; Waiver of Any Applicable Stay. This Second Interim Order

shall constitute findings of fact and conclusions of law and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding

Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 or any other Bankruptcy Rule, or Rule 62(a)

of the Federal Rules of Civil Procedure, this Second Interim Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Second Interim Order.

         14.         Binding Effect; Successors and Assigns. The provisions of this Second Interim

Order are binding upon all parties in interest in these Chapter 11 Cases, including, without

limitation, the First Lien Secured Parties, the Second Lien Secured Parties, any Committee, and

the Debtors and the successors and assigns of all of the foregoing (including any estate

representative or any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the


                                                   21
4826-6496-4995.1
12/19/2018 9:05 AM
estates of the Debtors), and shall inure to the benefit of the First Lien Secured Parties, Second

Lien Secured Parties and the Debtors and the successors and assigns of all of the foregoing;

provided, however, that the First Lien Secured Parties and Second Lien Secured Parties shall

have no obligation to permit the use of Cash Collateral to any trustee or similar responsible

person appointed for the estate of any Debtor.

         15.         No Third-Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third-party, any creditor or any direct, indirect or

incidental beneficiary.

         16.         Headings. The headings in this Second Interim Order are for purposes of

reference only and shall not limit or otherwise affect the meaning of this Second Interim Order.

         17.         Order Governs. In the event of any inconsistency between the provisions of this

Second Interim Order, on the one hand, and the Motion, First Interim Order, First Lien Loan

Documents, Second Lien Loan Documents, and/or the Intercreditor Agreements, on the other

hand, the provisions of this Second Interim Order shall govern and control.

         18.         Objections. The Debtors shall, within three (3) business days of entry of this

Second Interim Order, mail copies of a notice of the entry of this Second Interim Order,

together with a copy of this Second Interim Order, to the parties on the Master Service List.

The notice of entry of this Second Interim Order shall state that any party in interest (other than

the First Lien Secured Parties and/or Second Lien Secured Parties) objecting to the use of Cash

Collateral on a final basis shall file written objections with the United States Bankruptcy Court

Clerk for the Western District of Texas no later than December 27, 2018, by 5:00 p.m. Central,

which shall be served so that the same are received on or before such date and time by: (a)

proposed co-counsel to the Debtors, (i) Hogan Lovells US LLP, 1999 Avenue of the Stars, Suite


                                                    22
4826-6496-4995.1
12/19/2018 9:05 AM
1400, Los Angeles, California 90067, Attn: Richard L. Wynne, Bennett L. Spiegel, and Erin N.

Brady, and Hogan Lovells US LLP, 875 Third Avenue, New York, New York 10022, Attn.:

Christopher R. Bryant and John D. Beck, and (ii) Dykema Gossett PLLC, 112 East Pecan

Street, Suite 1800, San Antonio, Texas 78205, Attn.: Deborah D. Williamson, Patrick L.

Huffstickler, and Danielle N. Rushing; (b) counsel to the First Lien Agent; (c) counsel to the

Second Lien Agent; (d) counsel to the Committee, Brinkman, Portillo Ronk APC, 4333 Park

Terrance Drive Suite 205, Westlake, California 91361, Attn.: Daren Brinkman; and (e) the

Office of the U.S. Trustee, Office of The United States Trustee, 615 E. Houston Street, Suite

533 San Antonio, TX 78205, Attn: Kevin Epstein.

         19.         Further Hearing. A Further Hearing to consider entry of a Further Order

authorizing the Debtors’ continued use of Cash Collateral will be held on January 7, 2019, at

10:30 a.m. prevailing Central time.

         20.         Extension Period Agreements. The Debtors and the Pre-Petition Agent agree

that: (a) the Debtors, the First Lien Secured Parties and Second Lien Secured Parties shall

participate in a mediation concerning a potential global resolution of the Chapter 11 Cases (the

“Mediation”), which Mediation shall be (i) conducted by a mediator that is a former bankruptcy

judge, or is otherwise mutually acceptable to the parties, (ii) held on December 19th and 20th, at

a location in Los Angeles, California that is mutually agreed by the parties (and may be

continued to such later date as may be agreed by the parties at the Mediation), (iii) attended by

at least one principal from the Debtors and one principal from the Pre-Petition Agent, and

(iv) governed by Appendix L-1001-h of the Local Court Rules of the United States Bankruptcy

Court for the Western District of Texas (the “Local Rules”) except as otherwise agreed by the

parties or ordered by the Court, if the parties cannot agree; (b) prior to the conclusion of the


                                                 23
4826-6496-4995.1
12/19/2018 9:05 AM
Mediation, (i) the Debtors shall not file any complaint seeking relief against the Pre-Petition

Agent, the First Lien Secured Parties, or the Second Lien Secured Parties, or the respective

principals or affiliates of the foregoing, in this Court or any other court, and (ii) the Pre-Petition

Agent, First Lien Secured Parties and Second Lien Secured Parties shall not file any motion

seeking relief from the automatic stay; (c) prior to January 7, 2019, the Debtors shall not file

any chapter 11 plan and neither the Debtors nor the Pre-Petition Agent shall file any motions

relating to any potential chapter 11 plan; (d) to the extent that the Pre-Petition Agent’s objection

to use of Cash Collateral is not resolved in the Mediation, the Debtors and the Pre-Petition

Agent shall each be permitted to submit one additional brief to the Court concerning the

Debtors’ use of Cash Collateral in advance of the Further Hearing, which briefs shall be

submitted in accordance with deadlines and page limitations to be agreed by the parties or

ordered by the Court, and no other or further briefing shall be submitted by the Debtors or the

Pre-Petition Agent; (e) the exhibits and witnesses identified on the exhibit and witness lists filed

by the Debtors and the Pre-Petition Agent on December 10, 2018 [Docket Nos. 126 and 127,

respectively], and as updated on or before December 12, 2018 (each, an “Exhibit and Witness

List”) shall be the only witnesses and exhibits relied upon by the Debtors and the Pre-Petition

Agent at the Further Hearing and, for the avoidance of doubt, neither the Debtors nor the Pre-

Petition Agent shall submit any new expert report concerning valuation of the Debtors’ assets

that is not already reflected on its Exhibit and Witness List; provided, that notwithstanding

anything to the contrary herein, the Debtors and the Pre-Petition Agent shall be permitted to

submit revised versions of exhibits on their respective Exhibit and Witness Lists to reflect

developments occurring between December 13, 2018 and the date of the Further Hearing

(inclusive); (f) all objections of the Debtors to the Exhibit and Witness List submitted by the


                                                 24
4826-6496-4995.1
12/19/2018 9:05 AM
Pre-Petition Agent, and all objections of the Pre-Petition Agent to the Exhibit and Witness List

submitted by the Debtors, are hereby preserved by this Second Interim Order; and (g) the Pre-

Petition Agent’s motion to compel production of the Debtors’ valuation report [Docket No. 136]

shall be considered by the Court at the Further Hearing. The sole participants in the mediation

shall be the First Lien Secured Parties, the Second Lien Secured Parties, the Debtors and their

respective counsel and professional advisors.

         21.         Mediation Confidentiality.   The Mediation, and any and all confidential

information shared between or among the participants and third party neutral(s), shall be

governed by the confidentiality provisions set forth in Local Rule L-1001-h(e), which provide:

         Except as otherwise provided herein, a communication relating to the subject
         matter of any case under Title 11 or adversary proceeding made by a
         participating in an alternative dispute resolution procedure, whether before or
         after the institution of formal judicial proceedings, is confidential, is not subject
         to disclosure, and may not be used as evidence against the participant in any
         judicial or administrative proceeding.

         (1) Any record made at an alternative dispute resolution procedure is
         confidential, and the participants or third party neutral(s) facilitating the
         procedure may not testify, or be required to testify, in any proceedings relating to
         or arising out of the matter in dispute or be subject to process requiring the
         disclosure of confidential information or data relating to or arising out of the
         matter in dispute.

         (2) An oral communication or written material used in or made as part of an
         alternative dispute resolution procedure is only admissible or discoverable if it is
         admissible or discoverable independent of the procedure.

         (3) If this section conflicts with other legal requirements for disclosure of
         communications or materials, the issue of confidentiality may be presented to
         any Court having jurisdiction of the proceedings to determine, in camera,
         whether the facts, circumstances and context of the communications or materials
         sought to be disclosed warrant a protective order of the Court or whether the
         communications or materials are subject to disclosure.

Notwithstanding the foregoing, the Protective Order entered into by the First Lien

Secured Parties and Lien Secured Parties, on the one hand, and the Debtors, on the other

                                                  25
4826-6496-4995.1
12/19/2018 9:05 AM
hand, and approved by the Court shall remain in full force and effect in these Chapter 11

Cases. Additionally, the confidentiality provisions set forth in this Paragraph 21 shall apply to

all information any of the First Lien Secured Parties, the Second Lien Secured Parties or the

Debtors share with the official committee of unsecured creditors (the “Committee”) and the ad

hoc equity holder committee (the “Ad Hoc Committee”), notwithstanding that the Committee

and Ad Hoc Committee are not participants in the Mediation.

                                                  ###




                                                   26
4826-6496-4995.1
12/19/2018 9:05 AM
Prepared and submitted by:

DYKEMA GOSSETT PLLC
Deborah D. Williamson
State Bar No. 21617500
dwilliamson@dykema.com
Patrick L. Huffstickler
State Bar No. 10199250
phuffstickler@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
(210) 554-5500
(210) 226-8395 (Fax)
– and –

HOGAN LOVELLS US LLP
Richard L. Wynne (CA 120349)
Pro hac vice admission
richard.wynne@hoganlovells.com
Bennett L. Spiegel (CA 129558)
Pro hac vice admission
bennett.spiegel@hoganlovells.com
Erin N. Brady (CA 215038)
Pro hac vice admission
erin.brady@hoganlovells.com
1999 Avenue of the Stars, Suite 1400
Los Angeles, California 90067
Telephone:(310) 785-4600
Facsimile:(310) 785-4601
– and –
HOGAN LOVELLS US LLP
Christopher R. Bryant (NY 3934973)
Pro hac vice admission
chris.bryant@hoganlovells.com
John D. Beck (TX 24073898)
Pro hac vice admission
john.beck@hoganlovells.com
Sean A. Feener (NY 5605654)
Pro hac vice admission
sean.feener@hoganlovells.com
875 Third Avenue
New York, New York 10022
Telephone: (212) 918-3000
Facsimile: (212) 918-3100
Proposed Counsel for Debtors and Debtors-in-Possession

                                               27
4826-6496-4995.1
12/19/2018 9:05 AM
                       Exhibit 1

                     Second Budget

                      (Attached)




                          28
4826-6496-4995.1
12/19/2018 9:05 AM
All American Oil & Gas Inc.
4 & 13-Week Budget (Revised 12/13/2018)
From:                                                                                                                                 4 Week Total
12/10/2018                                           Week                  Week                  Week                  Week
To:                                                    1                     2                     3                      4               Total
1/6/2019 for 4 Week & 03/10/2019 for 13 Week       12/10/2018            12/17/2018            12/24/2018            12/31/2018        12/10/2018
File: 201809.CE.r26                                12/16/2018            12/23/2018            12/30/2018             1/6/2019          1/6/2019
                                                      Fcst                  Fcst                  Fcst                  Fcst              Fcst



Revenue                                        $                -    $       4,152,720     $         440,801     $                -     $4,593,521
Hedge Settlement                                                -                  -                     -                        -            -
Other                                                           -                  -                     -                        -
   Net Receipts                                                 -            4,152,720               440,801                      -      4,593,521

Employee Payroll + Benefits                               ($3,000)           ($183,391)               ($9,421)           ($205,391)      ($401,204)
Royalties                                                     -                    -                ($749,496)                 -         ($749,496)
Utilities (incl. Gas Purchases)                               -                    -                  ($5,000)            ($22,430)       ($27,430)
Operating Expenses                                      ($758,671)           ($528,437)           ($1,302,200)           ($132,312)    ($2,721,620)
Hedge Disbursements                                           -                    -                      -                    -               -
G&A                                                      ($81,273)            ($97,797)             ($109,214)           ($101,603)      ($389,888)
CAPEX                                                         -                    -                      -               ($25,000)       ($25,000)
Other                                                   ($477,992)                 -                      -                    -         ($477,992)
    Total Disbursements                                (1,320,936)            (809,626)            (2,175,331)            (486,737)     (4,792,630)


Debt related                                                    -            (1,894,716)                    -                     -    ($1,894,716)
Professional fees and restructuring-related                     -               (25,000)                    -                     -       ($25,000)
Court approved                                                  -                   -                       -                     -            -
Committee related                                               -                   -                       -                     -            -
US Trustee                                                      -                   -                       -                     -            -
Other Disbursements                                             -                   -                       -                     -            -
   Other Disbursements                                          -            (1,919,716)                    -                     -     (1,919,716)

    Net Cash Flow                                     ($1,320,936)          $1,423,378            ($1,734,531) $          (486,737)    ($2,118,825)

Beginning Cash Balance                                 $3,834,007           $2,513,071             $3,936,450           $2,201,919      $3,834,007
Net Cash Flow                                         ($1,320,936)          $1,423,378            ($1,734,531)           ($486,737)    ($2,118,825)
   Ending Cash Flow (Book)                             $2,513,071           $3,936,450             $2,201,919           $1,715,182      $1,715,182
